Citation Nr: 1822291	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral feet strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia (RO), Pennsylvania.

The Veteran testified during a March 2013 videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is on file.

The RO adjudicated entitlement to service connection for bilateral feet strain.  However, the claimed bilateral foot disability has been characterized here so as to reflect the underlying claimed disability.

This case was remanded in February 2015 for additional development.  It is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in February 2015, in part, to obtain medical records showing treatment for the Veteran's feet in 1980.  While additional records from this timeframe were not added to the claims file on remand, upon further review of the record, the Board notes that a May 1980 record showing treatment for the Veteran's feet is located in the file.  

The Board's remand directives also included instructions to provide the Veteran with a VA examination to obtain an opinion as to whether any current foot disorder is related to service.  The examination was provided in April 2015.  The examiner diagnosed pes planus, hammer toes, and erosion of the left 1st metatarsal head.  The examiner noted that the Veteran's separation physical reflected a normal foot exam with no foot complaints by the Veteran and that there was no treatment for many years after service.  However, as noted above, a May 1980 record reflecting post-service treatment for his feet is in the Veteran's service treatment records.  This record must be addressed in an addendum opinion on remand.

In addition, the examiner based her negative opinion on a notation in a December 2001 private medical record showing that the Veteran reported foot pain "for several months."  She appeared to rely on this notation and to discount the Veteran's reports of foot pain beginning in service; however, she did not explain why this notation was more probative than the Veteran's repeated reports that his foot problems began during service.  

The Veteran has consistently reported that he has had ongoing foot problems since and has had to treat his conditions himself.  At his hearing he described in detail the efforts he has made to treat the issues he has had with his feet.  The Board finds that these statements and reports are credible and should be considered as such on remand by the examiner providing the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of all foot disorders.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any foot disorders diagnosed since August 2010 were caused by or are etiologically related to any incident of active duty.  The examiner must provide an opinion for EACH foot diagnosis.

In providing the opinion, the examiner must accept the Veteran's statements of ongoing foot problems since service as credible.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  In addition, the examiner must address the record in the Veteran's service treatment records reflecting post-service (May 1980) treatment for his feet.

The examiner must provide reasons for each opinion. 

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



